Citation Nr: 0603799	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-20 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).   

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right foot/ankle injury.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
ankle injury.

4.  Entitlement to service connection for a skin disorder of 
the feet.

5.  Entitlement to service connection for an eye disorder, 
claimed as painful and irritated eyes with dilated pupils.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2005.  A transcript of that hearing has 
been associated with the claims folder.  

During the hearing, the veteran and his representative 
clarified that the claim for residuals of a right foot injury 
and a right ankle injury, which the RO had previously 
addressed as separate issues, in fact represented the same 
complaints and stemmed from the same alleged in-service 
incident.  Therefore, the issue listed above has been amended 
to reflect that clarification.  

The Board notes that the veteran's original claim for service 
connection for a skin disorder, received in July 1990, 
included the hands as well as the feet.  The RO has never 
adjudicated that portion of the veteran's claim.  The matter 
is referred to the RO for the appropriate action.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for PTSD in a March 1991 
rating decision that the veteran did not appeal.

3.  Evidence received since the March 1991 rating decision is 
cumulative of evidence previously considered, does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for PTSD, and does not raise a 
reasonable possibility of substantiating the claim.  

4.  The RO denied service connection for residuals of a right 
foot/ankle injury in a March 1991 rating decision that the 
veteran did not appeal.

5.  Evidence received since the March 1991 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for residuals 
of a right foot/ankle injury, and does not raise a reasonable 
possibility of substantiating the claim.

6.  The RO denied service connection for residuals of a left 
ankle injury in a March 1991 rating decision and found no new 
and material evidence to reopen the claim in a May 1993 
rating decision; the veteran did not appeal either decision.

7.  Evidence received since the May 1993 rating decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for residuals of a left 
ankle injury, and does not raise a reasonable possibility of 
substantiating the claim.

8.  There is no evidence of a chronic skin disorder of the 
feet in service or for many years thereafter, no evidence of 
a diagnosis of a disease associated with herbicide exposure, 
and no competent evidence of a nexus between the veteran's 
current skin disorder of the feet and his period of active 
service from January 1969 to January 1971.  

9.  There is no evidence of a chronic eye disorder in service 
or for many years thereafter, no evidence of a diagnosis of a 
disease associated with herbicide exposure, and no competent 
evidence of a nexus between the veteran's current eye 
disorder and his period of active service from January 1969 
to January 1971.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
March 1991 rating decision to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  

3.  The March 1991 rating decision that denied service 
connection for residuals of a right foot/ankle injury is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

4.  No new and material evidence has been received since the 
March 1991 rating decision to reopen the claim for service 
connection for residuals of a right foot/ankle injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

5.  The March 1991 rating decision that denied service 
connection for residuals of a left ankle injury and the May 
1993 rating decision that found no new and material evidence 
to reopen the claim are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

6.  No new and material evidence has been received since the 
May 1993 rating decision to reopen the claim for service 
connection for residuals of a left ankle injury.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

7.  Service connection for a skin disorder of the feet is not 
established.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

8.  Service connection for an eye disorder, claimed as 
painful and irritated eyes with dilated pupils, is not 
established.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The veteran submitted his original claim for service 
connection in July 1990.  In a March 1991 rating decision, 
the RO denied service connection for residuals of a left 
ankle injury, residuals of a right foot injury, and PTSD.  It 
notified the veteran of that decision, but he never initiated 
an appeal.  Therefore, the RO's decision of March 1991 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  Subsequently, 
the veteran petitioned to reopen the claim for a left ankle 
disorder in April 1993.  In a May 1993 rating decision, the 
RO found no new and material evidence to reopen the claim.  
Again, the RO provided notice of the denial, but the veteran 
did not initiate an appeal of the decision.  Therefore, the 
May 1993 rating decision is final. Id.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

In the March 1991 rating decision, the RO denied service 
connection for the right foot and left ankle disorders 
because there was no evidence of any residual disability.  It 
denied service connection for PTSD because there was no 
evidence of a current diagnosis of the disorder.  Evidence of 
record at that time consists of service medical records, a 
September 1990 stressor statement from the veteran, and 
reports of October 1990 VA psychiatric, orthopedic, and 
dermatologic examinations.  

In the May 1993 rating decision, the RO found no new and 
material evidence to reopen the claim for service connection 
for a left ankle disorder.  The RO did not receive any 
additional evidence since the previous rating decision.  

Subsequently received evidence consists of service personnel 
records; stressor information provided by the veteran in 
October 2002; VA treatment records from facilities in St. 
Cloud, North Chicago, and Chicago (Westside); reports of VA 
psychiatric examinations in October 2002 and January 2004 and 
examination of the feet in January 2003; and the veteran's 
statements in the June 2004 substantive appeal and testimony 
during the July 2005 Travel Board hearing.  

The Board finds that the evidence received since the March 
1991 rating decision is not new and material for purposes of 
reopening the veteran's claim for service connection for 
PTSD.  First, the Board notes that there is no medical 
evidence actually establishing a diagnosis of the disorder.  
The veteran had frequent VA outpatient and inpatient 
psychiatric evaluations, several of which yielded assessments 
including "rule out PTSD" and "most likely suffering from 
PTSD," with subsequent entries noting a "history of PTSD."  
However, the Board is unable to locate any record that 
definitely establishes the diagnosis.  In fact, a March 2002 
VA outpatient PTSD evaluation found that he did not meet the 
criteria for a diagnosis of PTSD.  To that extent, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, i.e., whether the veteran had a 
current diagnosis of PTSD.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (service connection requires the existence of 
a current disability).

Even assuming a current diagnosis of PTSD, the evidence 
received since the March 1991 rating decision is not new and 
material.  The stressor information the veteran provided in 
his October 2002 statement, as well as during a March 2002 VA 
outpatient psychiatric assessment, is cumulative of the 
stressor information he provided in September 1990.  The 
other stressor information shown in the March 2002 VA medical 
record described listening to constant mortar and rocket 
attacks, always being on guard and not sleeping, and vomiting 
after seeing two dead Vietnamese men.  Other VA medical 
records reflect similarly vague descriptions of exposure to 
hostile fire and dead people.  

Such nonspecific allegations of in-service stressors are not 
verifiable and therefore do not raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  

The Board notes that the veteran has variously conceded that 
he did not engage in combat or asserted that he was a combat 
engineer and did engage in combat with the enemy.  Review of 
the veteran's service personnel records show that, although 
he was attached to a combat engineering battalion, the 
veteran was an equipment reports clerk.  Although personnel 
records list the Tet 69 Counteroffensive and 11th Unnamed 
Campaign under the "Campaigns" portion of the records, 
there is no other evidence or information that supports a 
finding that the veteran engaged in combat with the enemy.  
Therefore, his uncorroborated statements as to the occurrence 
of his alleged in-service stressors are not sufficient to 
warrant service connection for PTSD and therefore do not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.304(f)(1).  Accordingly, the Board finds 
that the evidence received since the March 1991 rating 
decision is not new and material within the meaning of 
38 C.F.R. § 3.156(a).  The claim for service connection for 
PTSD is not reopened.  38 U.S.C.A. § 5108.      

It is important for the veteran to understand that even if 
the Board were to reopen this claim at this time, the medical 
and service records would provide great evidence against this 
claim, outweighing his own belief that he has PTSD.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Similarly, the Board finds that no new and material evidence 
has been received to reopen a claim for service connection 
for residuals of a right foot/ankle injury or a left ankle 
injury.  VA medical records generally reflect complaints of 
right and left ankle and foot pain.  An entry dated in June 
2002 reflects the veteran's reported history of a diagnosis 
of arthritis in the ankles.  However, the review of the 
record does not disclose any actual medical evidence 
diagnosing a disability.  In fact, notes dated in February 
2002 stated that ankle X-rays were normal.  Further, the 
report of the January 2003 VA examination of the feet states 
that X-rays of the ankles were normal.  Such studies provide 
much evidence against this case.

Although the VA examination report provides a diagnosis of 
mild strain of the ankles, there is no competent evidence or 
opinion in the examination report or elsewhere in the 
evidence received since the last final rating decision that 
in any way relates that diagnosis to the veteran's period of 
active service many years ago.  See Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) (service connection requires evidence 
of a current disability with a relationship or connection to 
service).  The veteran's lay opinion as to whether he has a 
current disability that is related to service is not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board finds no evidence since the last final 
rating decision that relates to an unestablished fact 
necessary to substantiate the claim and that raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Accordingly, no new and material 
evidence has been received, and the claims are not reopened.  
38 U.S.C.A. § 5108.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353.  A disorder may be service 
connected if the evidence of record reveals that the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  A veteran who served in Vietnam 
from January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to an herbicide agent during such Vietnam service, 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases, 
including chloracne or other acneform disease consistent with 
chloracne and porphyria cutanea tarda, are associated with 
herbicide exposure for purposes of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  These 
diseases must have become manifest to a degree of 10 percent 
or more within one year after the last date of exposure.  
38 C.F.R. § 3.307(a)(6)(ii).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board observes that the veteran asserts that 
the skin of the feet and the eye disorder at issue here are 
related to exposure to Agent Orange.  Service personnel 
records show that the veteran had service in Vietnam from 
July 1969 to July 1970.  Therefore, exposure to an herbicide 
agent in service in Vietnam is presumed.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, there is no 
competent evidence showing a diagnosis of chloracne, acneform 
disorder consistent with chloracne, porphyria cutanea tarda, 
or any other disease associated with herbicide exposure for 
purpose of the presumption.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  Therefore, service connection may not 
be established on a presumptive basis.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

Considering the claims on a direct basis, the Board initially 
notes that VA medical records dated in January 2002 reflect 
findings of fungus-like lesions on the feet.  A VA 
ophthalmology consultation in February 2002 yielded a 
diagnosis of blepharitis.  The Board finds these records 
sufficient to constitute evidence of a current disability.  
In any event, service connection is not in order.  First, 
there is no evidence of any chronic skin disorder of the feet 
or any chronic eye disorder in service.  The veteran was 
treated on two occasions in February 1970 for callous and 
wart on the right foot.  There is no other evidence of skin 
disorder.  In addition, there is no record of complaint, 
diagnosis, or treatment of an eye disorder in service.  The 
report of the December 1970 separation examination showed no 
relevant abnormality.  On the accompanying report of medical 
history, the veteran denied any history of eye trouble or 
skin problems.  Moreover, despite the veteran's reports, 
there is no evidence of any continued problems with the skin 
of the feet for many years after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, there is no competent evidence of a nexus between 
the current disorders and the veteran's period of service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  That is, there is no medical evidence of a 
relationship between the fungal lesions of the feet and the 
blepharitis and the veteran's active service.  Service and 
post-service medical records, as a whole, provide much 
evidence against this claim. 

The Board notes that a January 2002 VA outpatient record 
reflects the veteran's report of having a "tropical fungal 
rash" since service.  However, medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
finds this report to be entitled to no probative value.  
Similarly, the veteran's personal opinion that he has a skin 
disorder of the feet and an eye disorder that is somehow 
related to service is not competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The Board therefore concludes 
that the preponderance of the evidence is against service 
connection for a skin disorder of the feet or for an eye 
disorder, claimed as painful and irritated eyes with dilated 
pupils.  38 U.S.C.A. § 5107(b).  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2002 and October 2002, as well as information 
provided in the February 2003 rating decision and April 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the April 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO provided VCAA notice prior to 
the February 2003 decision on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, neither VCAA letter 
conforms to 38 C.F.R. § 3.159(b)(1) and asks the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  In any event, the Board is satisfied 
that the documents discussed above provided adequate notice 
to the veteran and that the veteran and his representative 
demonstrated the need to submit any evidence relevant to the 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(actual knowledge of rights and responsibilities under the 
VCAA may cure defective notice).  Moreover, neither the 
veteran nor his representative has alleged any prejudice 
resulting from the content of the VCAA notice.  See id.  
Therefore, the Board finds no indication of defective notice 
that is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

With respect to the duty to assist, the claims folder 
contains service medical records, service personnel records, 
reports of several VA examinations, records of treatment at 
various VA medical facilities identified by the veteran, and 
various written statements and oral testimony from the 
veteran.  The Board notes that the RO issued a request for 
records to Roseland Community Hospital in January 2003 but 
did not receive any reply.  Generally, in order to comply 
with the duty to assist, VA is required to issue at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1).  However, the 
veteran identified the records in question as treatment 
related to an ankle injury in 1969.  As discussed above, the 
disposition of the ankle issues rested on a lack of evidence 
of a current disability related to service, not the actual 
occurrence of ankle injury in service.  Therefore, any 
records from Roseland Community Hospital would have no 
bearing on the outcome of the appeal.  Therefore, the Board 
finds no reason to remand the claim for compliance with 
38 C.F.R. § 3.159(c)(1).  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (the Court would not require strict adherence 
to technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

As no new and material evidence has been received, the claim 
for service connection for PTSD is not reopened.  The appeal 
is denied.

As no new and material evidence has been received, the claim 
for service connection for residuals of a right foot/ankle 
injury is not reopened.  The appeal is denied. 

As no new and material evidence has been received, the claim 
for service connection for residuals of a left ankle injury 
is not reopened.  The appeal is denied.

Service connection for a skin disorder of the feet is denied.

Service connection for an eye disorder, claimed as painful 
and irritated eyes with dilated pupils, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


